Title: To Benjamin Franklin from David Hartley, 2 September 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            Hotel de Yorck Sept 2 1783
          
          I find that the Answer wch I received in form from the American Ministers to that note
            wch I transmitted by Mr Adams, runs, that they will come to my Lodgings at Paris,
            tomorrow morning, for the purpose of signing the Treaty in Question. Mr Adams and Mr Jay
            understand it so and propose to come.
            Upon so great a Crisis leading to the Reconciliation of our two Countries I shall be
            very happy to see you too. I hope the inconvenience will not be very great to you, or in
            any degree commensurate to the occasion.
          I am ever Your most affectionate friend
          
            D Hartley
            To Dr Franklin &c &c &c
          
        